Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because form and legal phraseology often used in patent claims, e.g. "comprising", "said", and "characterized," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because of the following informalities:  the recitation "shank surface" (line 5) should be replaced with -- shank segment --.  Appropriate correction is required.
Claims 15 - 19 are objected to because of the following informalities: claim 15 has been listed twice; the second occurrence of claim 15 is considered misnumbered and therefore the misnumbered claims 15 - 19 should be renumbered 16 - 20, respectively. For purpose of examination, the misnumbered claims 15 - 19 are considered claims 16 - 20. Renumbered claim 17 should depend from claim 16, renumbered claim 19 should depend from claim 18 and renumbered claim 20 should depend from claim 19. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of sidewalls" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore, US 2019/0242426.
Regarding Claim 1, Moore discloses a bolt, comprising: a first shank segment 32 axially comprising an externally threaded segment at a proximate axial end of the bolt; a second shank segment 36 co-axial with the first shank segment (32); a flange 12 extending perpendicularly a first distance from the first shank segment (32) and axially located between a distal axial end of the first shank segment (32) and a proximate axial end of the second shank segment (36); and a head 22 axially adjacent to a distal axial end of the second shank segment (36), where the head (22) is longer than the flange (12) in a first direction perpendicular to the first shank segment (32) but shorter than the flange (12) in a second direction (see figure 8) perpendicular to the first shank segment (32).
Regarding Claim 2, Moore discloses the bolt of claim 1, where the first shank segment (32) comprises a segment comprising a plurality of sidewalls 34.
Regarding Claim 3, Moore discloses the bolt of claim 1, where the head (22) comprises first and second parallel sidewalls 24, a first corner radius separating the first and second parallel sidewalls at a first end (see figures 2 and 4), and a second corner radius separating the first and second parallel sidewalls at a second end (see figures 2 and 4).
Regarding Claim 4, Moore discloses the bolt of claim 1, where the first shank segment (32) has a polygonal cross section (at 34) along an axial plane (figure 2).
Regarding Claim 5, Moore discloses the bolt of claim 1, where the second shank segment (36) is cylindrical.
Regarding Claim 6, as best understood, Moore discloses the bolt of claim 1, where the plurality of sidewalls (24) include a first (top) planar sidewall surface 26 and a second (bottom) planar sidewall surface that this parallel to the first planar sidewall surface (see figure 3), and the plurality of sidewalls (24) include a third planar sidewall surface (parallel to the longitudinal axis 28) and a fourth planar sidewall surface (on the opposite side of the third sidewall surface) that is parallel to the third planar sidewall surface, and the first and third planar sidewall surfaces are perpendicular (see figure 3).
Regarding Claim 7, Moore discloses the bolt of claim 3, where the plurality of sidewalls (24) include a first planar sidewall surface 26 and a second planar sidewall surface (opposite to surface 26 on a bottom side of the head 22) that this parallel to the first planar sidewall surface, and the plurality of sidewalls includes a third planar sidewall surface (on a lateral side of the head 22) and a fourth planar sidewall surface (opposite to the third sidewall surface) that is parallel to the third planar sidewall surface, and the first and third planar sidewall surfaces are perpendicular (figure 3), where adjacent one of the plurality of sidewalls are separated by a radiused end (at the corner of the head 22; see figure 4).
Regarding Claim 8, Moore discloses the bolt of claim 3, where the head (22) is configured as a T-bolt head (figures 3 and 4).
Regarding Claim 9, Moore discloses the bolt of claim 7, further comprising a radially extending clamp support surface 30 at a distal axial end of the externally threaded segment (32).
Regarding Claim 10, Moore discloses the bolt of claim 7, further comprising a radially extending clamp support surface 30 at a distal axial end of the externally threaded segment (threaded portion of the segment 32), where the radially extending clamp support surface (30) is unitary with the first shank segment (32). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 2019/0242426.
Regarding Claim 11, Moore discloses the bolt of claim 7, further comprising a radially extending clamp support surface 30 at a distal axial end of the externally threaded segment (32). Moore does not explicitly disclose where the radially extending clamp support surface (30) is formed by an O-ring. It is noted that the bolt is designed for attaching a part or component on segment 36 (between the head 22 and the flange 12) and the other segment 32 is for attaching to another one or more components by a nut with complimentary threads engaged with the threaded portion (of the segment 32). 
The examiner takes Official Notice that O-rings are well known in the art to be combined with bolts to prevent dirt from entering. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support surface (30) of Moore to include an O-ring at a location proximal to the threaded segment so that the complimentary nut can engage said threaded segment and form a seal with the O-ring preventing dirt and water from entering via the threads.
Allowable Subject Matter
Claims 12 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an assembly comprising the radially extending clamp support surface (137) at a distal axial end of the externally threaded segment (102) and support tabs (129, 131) extending downwardly from the base surface (130) at opposing sidewall ends of the aperture (132), where the externally threaded segment (102) extends through the aperture (132) and the support tabs (129, 131) contact the radially extending clamp support surface to position the clamp (124) axially along the bolt (100) in combination with the other structural elements of Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677